Name: Council Regulation (EEC) No 1811/88 of 23 June 1988 concerning the application of Decision 1/88 of the EEC- EFTA Joint Committee 'Common transit' amending Appendices I, II and III to the Convention of 20 May 1987 on a common transit procedure
 Type: Regulation
 Subject Matter: tariff policy;  European construction;  land transport;  civil law
 Date Published: nan

 29.6.1988 EN Official Journal of the European Communities L 162/4 COUNCIL REGULATION (EEC) No 1811/88 of 23 June 1988 concerning the application of Decision 1/88 of the EEC-EFTA Joint Committee Common transit amending Appendices I, II and III to the Convention of 20 May 1987 on a common transit procedure THE COUNCIL OF THE EUROPEAN COMMUNITIES, Heaving regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Article 15 (3) of the Convention between the European Community, the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation on a common transit procedure (1) confers on the Joint Committee set up by that Convention the power to adopt, by decision, amendments to the Appendices to the Convention; Whereas the Joint Committee has decided to amend and adapt certain provisions of Appendices I, II and III to the Convention; Whereas those amendments and adaptations are the subject of Decision 1/88 of the Joint Committee; whereas it is necessary to take measures for the implementation of that Decision, HAS ADOPTED THIS REGULATION: Article 1 Decision 1/88 of the EEC-EFTA Joint Committee Common transit amending Appendices I, II and III to the Convention on a common transit procedure shall apply in the Community. The text of the said Decision is attached to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 23 June 1988. For the Council The President W. von GELDERN (1) OJ No L 226, 13. 8. 1987, p. 1.